                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX


UNITED STATES OF AMERICA and              )
THE PEOPLE OF THE VIRGIN ISLANDS          )
                                          )
      v.                                  )
                                          )                   Criminal Action No. 2018-0009
WADE CLARK,                               )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Daniel H. Huston, Esq.,
St. Croix, U.S.V.I.
        For the Government

Kia D. Sears, Esq.,
St. Thomas, U.S.V.I.
       For Defendant

                                  MEMORANDUM OPINION

       THIS MATTER comes before the Court on Defendant Wade Clark’s (“Defendant” or

“Clark”) “Motion to Suppress Evidence and Statements” (“Motion to Suppress”) (Dkt. No. 24);

the Government’s Opposition thereto (Dkt. No. 27); the parties’ arguments made at the suppression

hearing; Defendant’s Supplemental Memorandum (Dkt. No. 48); the Government’s Supplemental

Opposition thereto (Dkt. No. 50); and Defendant’s Reply (Dkt. No. 51).

       For the reasons discussed below, the Court will grant in part and deny in part Defendant’s

Motion to Suppress. Specifically, the Court will deny Defendant’s Motion as it relates to the two

marijuana plants found in front of his residence and the statement Defendant made asserting that

the plants were his and were for his personal use. However, the Court will grant Defendant’s

Motion as it relates to the statement he made pertaining to possession of marijuana after the officers

entered his home and all other evidence found as a result of the search of his property.
                          I.      BACKGROUND AND EVIDENCE

       On April 4, 2018, Clark was charged with the following counts in an Amended

Information: (1) Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2); (2) Possession of a Firearm with an Obliterated Serial Number, in violation of 18 U.S.C.

§§ 922(k) and 923(a)(1)(B); (3) Possession of a Firearm in Furtherance of a Drug Trafficking

Crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i); (4) Possession with Intent to Distribute

(Marijuana Plants), in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B); (5) Possession with Intent

to Distribute (Marijuana), in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(D); (6) Unauthorized

Possession of a Firearm, in violation of 14 V.I.C. § 2253(a); and (7) Unauthorized Possession of

Ammunition, in violation of 14 V.I.C. § 2256(a). (Dkt. No. 6). 1

       Clark filed a Motion seeking to suppress all evidence obtained and statements made during

a search of his home on February 27, 2018. During the subsequent suppression hearing, the

Government presented the testimony of three witnesses: Leonardo Carrion, Director of Bureau of

Investigations (“Dir. Carrion”) for the Virgin Islands Department of Justice (“VIDOJ”); Bradley

Bolen, Senior Inspector for the U.S. Marshals Service (“Insp. Bolen”); and Detective Jonathan

Sanderson (“Det. Sanderson”) of the Virgin Islands Police Department (“VIPD”). Defendant

presented two witnesses: Kevin Augustin, an Investigator for VIDOJ (“Investigator Augustin”),

and Brian Warner, an Investigator for the Office of the Federal Public Defender (“Investigator

Warner”). The following evidence emerged from the testimony of the various witnesses. 2




1
 Prior to the Amended Information, the Government initiated this action against Clark by filing
an Information on March 29, 2018. (Dkt. No. 1).
2
  The Court bases the background factual discussion in this section on the record established at
the suppression hearing. The Court provides this information solely for the purposes of this pretrial
motion, ever mindful that Defendant Clark is presumed innocent until proven guilty. Most of the
                                                 2
       On February 27, 2018, VIPD officers, agents from VIDOJ—including officers from the

Sex Offender Registration and Notification Act (SORNA) Unit—and deputies from the U.S.

Marshals Service participated in “Operation Ponderosa” on St. Croix. “Operation Ponderosa” is

an annual joint operation by law enforcement to conduct compliance checks of registered sex

offenders residing in the Territory. During the compliance check, law enforcement visits each

registered sex offender at his or her reported address to verify that the latter has provided accurate

information and resides at the given address. The offender’s contact information and vehicular

registrations are also verified. The compliance check does not authorize law enforcement to enter

the home of the individual involved.

       Defendant Clark is a registered sex offender. On February 27, 2018, at approximately 10:30

a.m., the law enforcement personnel conducting “Operation Ponderosa” arrived at Clark’s property

located on a hill at 73 Mountpellier, Fredriksted. The driveway—which wrapped around to the left

leading to the residence—spanned from the residence atop the hill to a gate at the bottom of the

hill. The distance between the gate and the residence was less than a quarter of a mile. The

residence is a concrete structure with two levels. The bottom level consisted of a studio apartment

where Clark lived. The upper level was accessible only via stairs located behind the building.

       The law enforcement team arrived in approximately four vehicles and parked at the bottom

of the hill. 3 They wore tactical vests and, with the exception of the SORNA Unit, were all armed.

The officers exited their vehicles and were walking toward the residence when Clark was seen

walking down the driveway toward them. Officers from the U.S. Marshals and the VIPD—



facts discussed herein are alleged, but at this stage not conceded or proven beyond a reasonable
doubt to the factfinder.
3
 Dir. Carrion estimated that the team consisted of approximately eight or nine law enforcement
officers, while Insp. Bolen placed the number at 12 to 14 officers.
                                                  3
including Insp. Bolen and Det. Sanderson—walked up the hill to create a perimeter around the

property, and they were followed by the SORNA Unit which was responsible for conducting the

compliance check with Clark. 4 About four to six officers—comprised of the SORNA Unit and

other law enforcement personnel—approached Clark and he was informed that the team needed to

see his residence.

       As Dir. Carrion walked up the hill, he noticed two or three surveillance cameras mounted

on trees facing the driveway. He also noticed what appeared to be two mature marijuana plants—

about three to four feet tall—located a couple of feet in front of the door of Clark’s residence.

While on Clark’s property, Dir. Carrion and other officers also observed suspicious activity around

the property, which in Dir. Carrion’s experience was indicative of marijuana cultivation. These

observations included: windows covered with dark plastic bags, one of which had a ventilation

system coming out of it; cameras throughout the property; an air condition unit running in the

background; and the scent of marijuana permeating the air. 5 Det. Sanderson, who was standing at

the back of Clark’s residence, overheard Dir. Carrion say, “we have a problem here.” Det.

Sanderson walked around to the front of the residence and saw the two marijuana plants outside

Clark’s front door. He also observed Clark surrounded by four to five officers.

       Suspecting marijuana cultivation on the property, Dir. Carrion approached Clark, who had




4
   Insp. Bolen testified that because some members of the SORNA Unit are not armed law
enforcement officers, a perimeter team—made up of armed officers—goes in first to ensure the
group’s safety.
5
  While Investigator Augustin observed that several windows were blacked out by bags, he stated
that he did not smell marijuana. He also testified that he saw the marijuana plants by Clark’s door
when Dir. Carrion pointed them out to him. Investigator Warner, who interviewed Dr. Carrion
regarding the events that occurred during Clark’s arrest, testified that Dir. Carrion reported that he
did not smell either burnt or cultivated marijuana at Clark’s property.
                                                  4
been interviewed by the SORNA Unit. 6 Dir. Carrion asked Clark about the two marijuana plants

and whether he was aware that they were there. Clark stated that the plants were his and that they

were for his personal use. Dir. Carrion asked Clark if anyone else was living with him. Clark said

he lived there alone, but that his girlfriend was with him at the time. Out of what he asserted was

concern for the welfare of Clark’s girlfriend, Dir. Carrion asked Clark if he could “check the

residence to make sure that what [Clark] was telling [him] was correct.” Clark declined the request,

saying, “I would prefer that you not intrude my privacy.” Dir. Carrion recalled getting a phone call

at that moment, which he answered as he walked back down the driveway.

       After Dir. Carrion left, Insp. Bolen asked Clark if they could look inside his house, and

Clark said “no.” Det. Sanderson observed Clark speaking with Insp. Bolen and he joined them. He

testified that he overheard Insp. Bolen ask Clark if they could look inside his residence and Clark

declined, saying, “it’s my personal space.” Det. Sanderson then asked Clark, “if you don’t have

anything to hide, then why do you mind us looking inside?” 7 Again, Clark declined, saying, “it’s

my personal space.” Det. Sanderson testified that he told Clark, “I see you have marijuana out

here,” and then explained the local laws concerning possession of marijuana, stating that if Clark

had under one ounce of marijuana, it garners him a citation, but that if it was over an ounce, “then

we deal with that how you have to deal with that.” According to Det. Sanderson, Clark replied,




6
 Investigator Augustin stated that Clark completed the compliance form in approximately five
minutes. After Clark completed the form, Investigator Augustin went back down the hill as there
was nothing else required of Clark with regard to the compliance check.
7
  Det. Sanderson testified that while he and Insp. Bolen were speaking with Clark, at least two
Deputy U.S. Marshals were nearby. Det. Sanderson also testified that by the time he spoke with
Clark, the team had been on Clark’s property for approximately 15-20 minutes.


                                                 5
“well, I’ll let you guys look inside my residence,” and he walked toward the door and opened it. 8

       Both Insp. Bolen and Det. Sanderson testified that as soon as Clark opened the door, a

strong smell of marijuana was apparent. According to Insp. Bolen, Det. Sanderson said he could

smell marijuana and asked Clark if he had marijuana inside the apartment. However, Det.

Sanderson testified that, upon smelling the marijuana, he once again explained to Clark what the

local marijuana laws were in the Virgin Islands. Both officers testified that Clark stated that he had

“approximately a quarter ounce of marijuana.” Det. Sanderson asked Clark to show him the

marijuana and Clark said it was in his backpack. Clark then walked inside his residence and Det.

Sanderson and Insp. Bolen followed him. 9

       Clark walked over to a backpack on the bed located by the entrance, and pulled out a plastic

bag full of dried marijuana. After seeing the quantity of marijuana in the bag, Det. Sanderson said

he told Clark that his marijuana was well over an ounce, and placed Clark under arrest for

possession of marijuana. Det. Sanderson escorted Clark out of the residence and instructed the

Deputy U.S. Marshals—which included Insp. Bolen—to clear the residence. 10 Det. Sanderson then



8
  Det. Sanderson also testified that when Clark permitted the officers to look inside his residence,
he specifically limited his permission only to him and Insp. Bolen by saying “just you two.” On
cross-examination, Det. Sanderson acknowledged that in his probable cause sheet and the affidavit
supporting the Complaint, he described Clark as saying that Det. Sanderson “could look into” his
residence, not that he “could look inside” his residence.
9
   Det. Sanderson testified that he followed behind Clark when the latter walked inside the
residence for safety reasons, because he did not know “what [Clark was] going inside to retrieve.”
Det. Sanderson stated that, at this point in their encounter, he did not consider Clark to be in
custody since he had neither physically touched Clark nor put him on any restraints. Det.
Sanderson further testified that throughout their encounter, his tone with Clark was conversational
and he did not threaten him. Det. Sanderson also confirmed that, while both he and Insp. Bolen
wore tactical gear and were both armed, their guns were holstered.
10
   Insp. Bolen, along with a few other officers, cleared the entire floor to make sure no one else
was inside. After clearing the premises, Insp. Bolen reported that the forensics unit arrived to
process the scene.
                                                  6
Mirandized Clark, and, after placing him in handcuffs, escorted Clark down the driveway.

       Meanwhile, Dir. Carrion—who at this point was down the driveway and had finished his

earlier phone call—telephoned his office to seek legal advice in light of his observations of Clark’s

property and his suspicion of marijuana cultivation. As he was on the phone, Dir. Carrion reported

seeing Clark, in handcuffs, being escorted down the driveway. Dir. Carrion ended his phone call

and walked back up toward the residence, where he saw officers inside Clark’s apartment

conducting a search. This prompted him to ask, “how did we gain access to [Clark’s] residence?”

Det. Sanderson told him that Clark “had given permission for two members of the team to look

into the apartment.” Dir. Carrion went inside and testified that there was a strong odor of marijuana

inside the apartment. He saw a number of plastic bags, in varying sizes, lying around the apartment

that contained a leafy substance which appeared to be marijuana. Dir. Carrion also saw two open

bags on top of Clark’s bed—in one bag, he saw a number of plastic bags containing a green leafy

substance; in the other bag, he saw a firearm at the bottom of the bag. 11 In a back room, down a

short hallway, Dir. Carrion saw marijuana plants. 12

       After the lower level was cleared, Det. Sanderson and the Deputy U.S. Marshals went to

the upper level to sweep it based on information obtained from DEA. They found what appeared

to be an old grow set-up, with several dead marijuana plants. However, in one of the back rooms,



11
   Investigator Warner testified that when he asked Dir. Carrion how he discovered the firearm in
the bag during his interview of him, Dir. Carrion “gestured with his hand as if he were holding a
flashlight, as if he were looking into something, identifying something.”
12
   Det. Sanderson testified that when he went to the back room, he observed 16 large marijuana
plants and 446 smaller ones growing in pots. He also observed a lighting system and a ventilation
system. Further, Det. Sanderson stated that several bags of packaged marijuana were found
throughout the residence, concentrated in the bedroom/kitchen area. Det. Sanderson also said that
contraband was located in “reusable shopping bags,” “open[ed]” book bags, and plastic “see-
through” Tupperware containers, and officers also found a scale in plain view.

                                                 7
officers found an additional 200 live marijuana plants.

                                     II.     DISCUSSION

        Defendant seeks to suppress any evidence seized from his residence, 13 as well as any

statements he made to law enforcement, as violative of his rights under the Fourth and Fifth

Amendments. (Dkt. No. 24 at 1). 14

        The Government argues that no such violations occurred. It maintains that Defendant’s

initial encounter with law enforcement was consensual in order to complete the compliance check;

that the officers’ continued presence on Clark’s property after the compliance check was

completed was a valid Terry stop; that the physical evidence seized was obtained as a result of

Clark’s voluntary consent to enter his residence; and that Clark’s statements were not made in

response to a custodial interrogation necessitating Miranda warnings, and that they were, in fact,

voluntary. (Dkt. No. 41 at 7; Dkt. No. 50 at 2-15). The Court will address each of these issues in

turn.

        As discussed below, the Court finds that Clark’s initial encounter with law enforcement

and the officers’ continued presence on Clark’s property after completion of the compliance check

pass muster under the Constitution. The Court further finds that Clark’s first statement, made to

Dir. Carrion as it pertained to the marijuana plants found at his front door, did not necessitate

Miranda warnings and was not violative of the Constitution. However, the Court finds that Clark’s




13
   This evidence, according to Defendant, includes, but is not limited to the following items: “the
marijuana and the marijuana plants, the firearm and the ammunition, the scale, the grow lights
system, the fertilizer, and the containers.” (Dkt. No. 24 at 1).
14
   In his Motion to Suppress, Defendant also seems to generally challenge “compliance checks”
like “Operation Ponderosa” as unconstitutional. (Dkt. No. 48 at 1, 6). Because this argument was
made only in passing, and not briefed or argued by the parties at the hearing, the Court deems it
insufficiently presented to be addressed by the Court.
                                                8
consent to enter his home was not voluntary and thus the subsequent search violated his

constitutional rights, warranting suppression of the evidence found as a result of the search. Clark’s

second statement pertaining to his possession of marijuana, made after the officers entered his

residence, is also subject to suppression as a consequence of the involuntary consent to enter

Clark’s residence.

       A.      Seizure

       Defendant argues that he was subject to an illegal seizure. (Dkt. No. 48 at 2-6). To

determine whether Clark was illegally seized, the Court must consider: (1) whether a seizure of

Defendant occurred when law enforcement initially encountered Clark on his property for

purposes of a compliance check; and (2) whether the officers’ continued presence on Clark’s

property after the compliance check was completed was legally permissible. The Court concludes

that Clark’s initial encounter with the officers was consensual and thus no seizure occurred, and

that the officers’ continued presence was permissible as it constituted a valid investigatory stop

based on the officers’ reasonable suspicion that Clark was involved in marijuana cultivation.

               1.      Clark’s Initial Encounter With Law Enforcement

       Clark asserts that he was seized as soon as the officers stopped him on his driveway. (Dkt.

No. 48 at 2-4). He argues that this conclusion is warranted because of the officers’ show of

authority, as demonstrated by the number of officers present in tactical vests; the fact that officers

established a perimeter around his house; and the reasonable belief that Clark—a sex offender—

could not terminate the encounter because the officers were there to conduct a compliance check.

(Dkt. Nos. 48 at 4; 51 at 2).

       The Government counters that Clark was not seized because his initial encounter with the

officers on the driveway was consensual, and the officers’ conduct was limited only to approaching



                                                  9
Clark and asking him a few questions. (Dkt. No. 50 at 2-4).

                      a.      Applicable Legal Principles

       “Warrantless searches and seizures are presumptively unreasonable and are therefore

prohibited under the Fourth Amendment, unless an exception applies.” United States v.

Mundy, 621 F.3d 283, 287 (3d Cir. 2010) (citing California v. Acevedo, 500 U.S. 565, 580 (1991));

Estate of Smith v. Marasco, 318 F.3d 497, 518 (3d Cir. 2003) (“[A] warrantless seizure in a

person’s home violates the Fourth Amendment[.]”). Evidence obtained as a result of an

unreasonable search and seizure is inadmissible at trial and must be suppressed as “fruit of the

poisonous tree.” See Wong Sun v. United States, 371 U.S. 471, 487–88 (1963).

       A Fourth Amendment seizure analysis follows a two-step inquiry: (1) “determine whether

a seizure took place, and if so, when the seizure occurred,” United States v. Mathurin, 2015 WL

394015, at *4 (D.V.I. Jan. 29, 2015) (quoting United States v. Brown, 765 F.3d 278, 288 (3d Cir.

2014)); and (2) if a seizure in fact occurred, “was that seizure reasonable?” United States v. De

Castro, 905 F.3d 676, 678 (3d Cir. 2018), cert. denied, 2019 WL 134428 (U.S. Feb. 19, 2019)

(quoting United States v. Smith, 575 F.3d 308, 313 (3d Cir. 2009)). The government must meet

this burden by a preponderance of the evidence. See United States v. Williams, 400 F. Supp. 2d

673, 677 (D. Del. 2005) (citing United States v. Matlock, 415 U.S. 164, 177 (1974)).

       “[P]olice conduct rises to the level of a ‘seizure’ when, ‘by means of physical force or a

show of authority, [a person’s] freedom of movement is restrained.’” De Castro, 905 F.3d at 679

(quoting United States v. Mendenhall, 446 U.S. 544, 553 (1980)). Generally, this means that “‘a

seizure occurs when a reasonable person would believe that he or she is not free to leave.’” United

States v. Kim, 27 F.3d 947, 951 (3d Cir. 1994) (quoting Fla. v. Bostick, 501 U.S. 429, 435 (1991)

(internal quotations omitted)); Curley v. Klem, 298 F.3d 271, 279 (3d Cir. 2002) (“A seizure occurs



                                                10
[w]henever an officer restrains the freedom of a person to walk away.”) (internal citation and

quotation marks omitted). However, the Supreme Court has clarified that in circumstances where

an individual “is not free to simply walk away” because of “reasons unrelated to the police conduct

at issue,” the appropriate inquiry is instead “whether a reasonable person would feel free ‘to

disregard the police and go about his business’ . . . or ultimately ‘whether a reasonable person

would feel free to decline the officers’ requests or otherwise terminate the encounter’ . . .” Kim, 27

F.3d at 951 (quoting Bostick, 501 U.S. at 434, 436). These latter circumstances apply here where

Clark was on his own property when officers arrived and thus had no reason to leave. Id.

       The Third Circuit has found that factors suggesting that a seizure may have occurred

include: “‘the threatening presence of several officers, the display of a weapon by an officer, some

physical touching of the person [], or the use of language or tone of voice indicating that

compliance with the officer’s request might be compelled.’” De Castro, 905 F.3d at 679-680

(quoting Mendenhall, 446 U.S. at 554). Ultimately, the court must “take[] into account all of the

circumstances surrounding the encounter.” Kim, 27 F.3d at 951 (quoting Bostick, 501 U.S. at 436).

       “[T]he test for existence of a ‘show of authority’ is an objective one: not whether the citizen

perceived that he was being ordered to restrict his movement, but whether the officer’s words and

actions would have conveyed that to a reasonable person.” California v. Hodari D., 499 U.S. 621,

628 (1991) (citation omitted). “Even if there is a show of authority [by officers], ‘there is no seizure

without actual submission.’” United States v. Richardson, 504 Fed. App’x 176, 181 (3d Cir. 2012)

(quoting Brendlin v. California, 551 U.S. 249, 254 (2007)). Actual submission “requires, at

minimum, that a suspect manifest compliance with police orders.” United States v. Waterman, 569

F.3d 144, 146 n.3 (3d Cir. 2009). However, a seizure does not occur “when an individual’s

submission to a show of governmental authority [reflects] passive acquiescence.” Brendlin, 551



                                                  11
U.S. at 255. To effectuate a seizure, there must be something more than “inoffensive contact

between a member of the public and the police . . .” Mendenhall, 446 U.S. at 555.

        “‘Not every interaction between a police officer and a citizen is protected by the Fourth

Amendment.’” De Castro, 905 F.3d at 678 (quoting Smith, 575 F.3d at 312). For example, it is

well-established that a Fourth Amendment “‘seizure does not occur simply because a police officer

approaches an individual and asks a few questions.’” United States v. Crandell, 554 F.3d 79, 84

(3d Cir. 2009) (quoting Bostick, 501 U.S. at 434). Such an encounter, that is short in duration, is

characterized as “consensual” and does not amount to a Fourth Amendment seizure because “the

citizen has the ability to engage in or terminate the encounter.” Crandell, 554 F.3d at

84 (citing United States v. Wilson, 413 F.3d 382, 386–87 (3d Cir. 2005)); see also United States v.

Nichols, 2015 WL 13344676, at *3 (E.D. Pa. Oct. 8, 2015) (“[A] mere approach by law

enforcement officers that a reasonable person would feel free to rebuke does not constitute a

seizure.”) (citing Florida v. Royer, 460 U.S. 491, 497 (1980)).

       The second step of the seizure analysis, i.e., whether a seizure that occurred was reasonable,

“‘depends upon all of the circumstances surrounding the search or seizure and the nature of the

search or seizure itself.’” United States v. Ubiles, 224 F.3d 213, 216 (3d Cir. 2000), as amended

(Sept. 28, 2000) (quoting United States v. Montoya de Hernandez, 473 U.S. 531, 537 (1985)). An

objective inquiry is used to determine whether a seizure is a reasonable one, based on the totality

of the circumstances, and considered “from the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight.” Klem, 298 F.3d at 279 (internal citation and

quotation marks omitted).

                      b.      Analysis

       As noted above, any inquiry into an alleged seizure must begin by determining when the



                                                12
seizure occurred. Smith, 575 F.3d at 313. With regard to Clark’s initial encounter with the police

officers, the record shows that Clark walked down to meet the officers who were coming up his

driveway, walked back up with them to his residence, and completed the compliance check with

the SORNA Unit. Under the circumstances here, the Court concludes that Clark demonstrated

nothing more than “passive acquiescence” when he accompanied the officers back up to his

residence to complete the compliance form with Investigator Augustin. Brendlin, 551 U.S. at 255

Further, prior to Clark’s arrest, there is no evidence that Clark was touched or restrained in any

way, United States v. Wesselhoft, 2016 WL 3212483, at *10 (D.V.I. Apr. 8, 2016), nor was there

any evidence that anything other than a normal tone of voice was used when officers were speaking

with Clark. Id.; see also Haberle v. Troxell, 885 F.3d 170, 176 (3d Cir. 2018) (finding no seizure

where “[t]here is no allegation that [the officer] made intimidating remarks to [defendant] or

announced his presence in a threatening fashion”). In addition, the testimony at the hearing

established that the compliance form took only about five minutes to complete. Thus, the time

from when Clark encountered the officers to his completion of the compliance check was relatively

brief. Accordingly, the Court does not find that a seizure of Clark occurred here.

       While the Court recognizes that Clark’s status as a registered sex offender may have

contributed to a reluctance on his part to terminate his encounter with law enforcement, this is not

relevant to the seizure analysis because “the ‘reasonable person’ test presupposes an innocent

person.” Kim, 27 F.3d at 953 (quoting Bostick, 501 U.S. at 438). As the Third Circuit has stated,

“[w]e do not believe an innocent person would feel compelled to cooperate with police by some

potentially incriminating questions.” Kim, 27 F.3d at 953. Further, the fact that law enforcement

wore tactical gear and were armed also does not establish that a seizure occurred. As the Supreme

Court has explained, whether an officer is in uniform and visibly armed has “little weight in the



                                                13
[seizure] analysis” because “[o]fficers are often required to wear uniforms and in many

circumstances this is a cause for assurance, not discomfort.” United States v. Drayton, 536 U.S.

194, 204 (2002). The same reasoning applies to firearms: “That most law enforcement officers are

armed is a fact well known to the public. The presence of a holstered firearm thus is unlikely to

contribute to the coerciveness of the encounter absent active brandishing of the weapon.” Id. at

205. In this case, there is no evidence that officers brandished their weapons against Clark. To the

contrary, Det. Sanderson testified that, throughout the encounter with Clark, their guns were

holstered. Kim, 27 F.3d at 951; Mathurin, 2015 WL 394015 at *6.

       Further, while the Court finds—contrary to the Government’s portrayal (Dkt. No. 50 at 2-

3)—that from the moment Clark encountered officers on his driveway, he was in fact surrounded

by law enforcement as a result of the officers walking toward Clark and those establishing a

perimeter around his property, such conduct alone is not sufficient to constitute a seizure. At the

scene of an investigation,“[t]he risk of harm to both the police and the occupants is minimized if

the officers routinely exercise unquestioned command of the situation.” Brendlin, 551 U.S. at 258

(internal citation and quotation marks omitted). Without more, no seizure occurred. Cf. United

States v. Lowe, 791 F.3d 424, 431–32 (3d Cir. 2015) (finding that a seizure occurred in

circumstances where “three marked police vehicles nearly simultaneously arrived at [defendant’s

location] at four o’clock in the morning[,] [f]our uniformed police officers immediately got out of

their patrol cars and approached [defendant and his companion], commanding them to show their

hands . . . [the officers] arrived in a hurried manner and at least one officer drew his firearm at

some point during the encounter.”) (emphasis deleted); United States v. Fautz, 812 F. Supp. 2d

570, 609 (D.N.J. 2011) (concluding that “when defendant opened his door to the officers who were

knocking on it, and the SERT team led the officers in with weapons drawn and surrounded him



                                                14
while he stood there in submission, a seizure of his person occurred within the meaning of the

Fourth Amendment”).

       In view of the foregoing, the Court finds that the officers’ initial approach of Clark did not

constitute a seizure. Instead, the initial encounter under the circumstances was consensual, Clark

demonstrated nothing more than “passive acquiescence,” and thus Clark’s Fourth Amendment

rights at this juncture were not implicated. 15

               2.      Marijuana Plants In Front of Clark’s Residence

       Because the Court has found that Clark’s initial encounter with law enforcement did not

constitute a seizure, such a finding necessitates a determination as to whether any evidence

observed by the officers while they were standing outside Clark’s residence during the compliance

check should be suppressed. The Court finds that this inquiry is limited to the two marijuana plants

which Dir. Carrion observed in front of Clark’s residence.

       The testimony at the hearing established that at least one of the officers at the scene, Dir.

Carrion, saw the marijuana plants located directly in front of Clark’s door while Clark was being

interviewed by the SORNA Unit to complete the compliance check. Thus, because Clark’s initial

encounter with the officers did not constitute a seizure—let alone an illegal seizure—the marijuana

plants that were observed in plain view during this initial encounter cannot be deemed “fruit of the

poisonous tree.” Cf. United States v. Mosley, 454 F. 3d 249, 269 (3d Cir. 2006) (finding that

because defendant was illegally seized, the guns found which directly resulted from his seizure

were fruit of the poisonous tree and must be suppressed). The marijuana plants in front of Clark’s



15
   Even if the initial encounter with Clark had constituted a seizure, such seizure would have been
reasonable in view of the fact that it was limited in both scope and duration. Illinois v. McArthur,
531 U.S. 326, 331-33 (2001). Officers formed a perimeter around Clark’s property, others
approached him as he walked down the driveway and walked back up the driveway with him, and
Clark completed the compliance form in approximately five minutes.
                                                  15
door will not, therefore, be suppressed.

               3.      The Officers’ Continued Presence On Clark’s Property

       Having determined that Clark was not seized during his initial encounter with law

enforcement, the Court turns next to whether the officers’ continued presence on the property after

the compliance check was completed was permissible. The Court finds in the affirmative as the

officers’ continued presence constituted a legitimate investigative purpose, based on their

reasonable suspicion that Clark was operating a marijuana grow on the property.

                       a.     Applicable Legal Principles

       It is well-established that “police can stop and briefly detain a person for investigative

purposes if the officer has a reasonable suspicion supported by articulable facts that criminal

activity ‘may be afoot,’ even if the officer lacks probable cause.” United States v. Sokolow, 490

U.S. 1, 7 (1989) (quoting Terry v. Ohio, 392 U.S. 1, 30 (1968)). 16 As the Third Circuit stated in

U.S. v. Valentine, 232 F.3d 350, 353 (3d Cir. 2000):

               Reasonable suspicion is ‘a less demanding standard than probable cause and
               requires a showing considerably less than preponderance of the evidence . . .’ The
               question we must address is whether [the police officers] had the ‘minimal level of
               objective justification’ necessary for a Terry stop. And in evaluating reasonable
               suspicion, ‘we must consider the totality of the circumstances—the whole picture.’

Id. at 353 (internal citations and quotation marks omitted). To make a showing of reasonable

suspicion, “‘[t]he officer must be able to articulate more than an ‘inchoate and unparticularized



16
   “There is no question that a Terry stop constitutes a seizure,” United States v. Ford, 2010 WL
2305868, at *3 n.2 (D.V.I. June 4, 2010) (citing United States v. Edwards, 53 F.3d 616, 620 (3d
Cir. 1995) (“Clearly, a Terry stop is a seizure . . . and one seized is by definition not free to
leave.”)). However, it is deemed a legally permissible warrantless seizure as long as “the
intrusiveness of the stop [does not] exceed[] the level of suspicion supporting the stop.” Ford,
2010 WL 2305868 at *3 n.2 (citing Edwards, 53 F.3d at 619 (“Under the Terry cases, the
reasonableness of the intrusion is the touchstone, balancing the need of law enforcement officials
against the burden on the affected citizens and considering the relation of the policeman's actions
to his reason for stopping the suspect.”) (internal citation and quotation marks omitted)).
                                                16
suspicion or ‘hunch’ of criminal activity.’” Ubiles, 224 F.3d at 217 (quoting Terry, 392 U.S. at

27). Thus, “[t]he conduct of a so-called Terry stop must be justified by the information known to

the officer at the initiation of the stop and must be limited in scope by the circumstances that

justified the interference in the first place.” Nichols, 2015 WL 13344676 at *4 (citing Royer, 460

U.S. at 500). “Ultimately, it is the government’s burden to demonstrate that any detention or

seizure justified on the basis of reasonable suspicion was sufficiently limited in scope and manner

to satisfy the conditions of an investigative stop.” United States v. McGrath, 89 F. Supp. 2d 569,

577 (E.D. Pa. 2000) (citing Royer, 460 U.S. at 500). If an officer conducts a Terry stop without

the requisite reasonable suspicion, any evidence recovered is “fruit of the poisonous tree” and must

be suppressed. Wong Sun, 371 U.S. at 488; see United States v. Brown, 448 F.3d 239, 244 (3d Cir.

2006).

         Finally, unintrusive investigative stops, like Terry stops, may take place at a residence. See

Michigan v. Summers, 452 U.S. 692, 700 (1981) (“the [Fourth Amendment] exception for limited

intrusions that may be justified by special law enforcement interests is not confined to the

momentary, on-the-street detention accompanied by a frisk for weapons involved in Terry . . .”);

see also United States v. Crapser, 472 F.3d 1141, 1148 (9th Cir. 2007) (finding that a Terry stop

can occur at a person’s own residence, as long as seizure occurs outside the home and not inside

the residence); United States v. Denson, 2006 WL 3144857, at *2-5 (W.D. Pa. Oct. 31, 2006)

(finding valid a Terry stop of defendant which occurred in another individual’s residence who

allowed officers inside).

                        b.      Analysis

         The Court finds that the officers’ continued presence on Clark’s property constituted a

Terry investigatory stop which permitted them to legitimately remain on the property after the



                                                  17
compliance check was completed as the officers had at least reasonable suspicion, based on their

observations of the property, of criminal activity. Specifically, at the hearing, the officers testified

to various observations they made of Clark’s property which allowed them to “articulate more than

an ‘inchoate and unparticularized suspicion or hunch’” that Clark was operating a marijuana grow

on the premises. Ubiles, 224 F.3d at 217 (quoting Terry, 392 U.S. at 27). These observations

include: the two mature marijuana plants located in plain view in front of Clark’s residence; the

surveillance cameras; the fact that most, if not all, of the windows on Defendant’s property were

blacked-out by plastic bags; the sound of an air conditioner running; the fact that a ventilation

system was coming out from one window; and the smell of marijuana that permeated the air. These

facts, taken together, support the conclusion that law enforcement had at least the requisite

reasonable suspicion to “stop,” i.e., seize, Clark for investigative purposes.

        Because the Court finds that the officers’ continued presence on the premises was

permissible based on their reasonable suspicion that Clark was involved in a marijuana grow

operation, their continued presence on the property, notwithstanding Clark’s completion of the

compliance check, did not violate Defendant’s Fourth Amendment rights.

        B.      Search

        The next issue before the Court is whether the search of Clark’s property passes muster

under the Fourth Amendment so as to render the remaining physical evidence immune from a

constitutional challenge.

        Clark argues that he did not consent for officers to enter his home. (Dkt. No. 48 at 8). 17



17
    Clark further argues that Det. Sanderson’s testimony regarding whether Clark permitted him
and Insp. Bolen to enter his residence is not credible. Id. at 8. Due to the Court’s finding, discussed
below, that Clark’s purported consent was not voluntary, the Court need not resolve the credibility
issue presented here. Clark also argued that if there was consent, it was “tainted” by his prior
“illegal seizure.” Id. at 9. The Court finds this argument unavailing because the Court has already
                                                  18
Alternatively, Clark argues that even if the Court concludes that he gave consent, his consent was

involuntary as the officers’ conduct resulted in his “will [being] overborne.” (Dkt. No. 48 at 10).

In contrast, the Government argues that Clark granted the officers implied consent to enter his

residence (Dkt. No. 50 at 10-11), and that, under the totality of the circumstances, Clark’s consent

was voluntary. Id. at 9.

               1.      Applicable Legal Principles

       The Supreme Court has long established that “the search of property, without warrant and

without probable cause, but with proper consent voluntarily given, is valid under the Fourth

Amendment.” Matlock, 415 U.S. at 165–66. When an individual gives valid consent to a search of

his property, “any evidence discovered during such a search may be seized and admitted at trial.”

Kim, 27 F.3d at 955. However, “under the exclusionary rule, ‘evidence obtained in violation of the

Fourth Amendment cannot be used in a criminal proceeding against the victim of the illegal search

and seizure.’” United States v. Clark, 234 F. Supp. 2d 471, 474 (D.N.J. 2002) (quoting United

States v. Calandra, 414 U.S. 338, 347 (1974)); see also United States v. Rose, 189 F. Supp. 3d

528, 544 (D.V.I. 2016) (“[E]vidence obtained following a violation of a defendant’s constitutional

rights will be suppressed as ‘fruit of the poisonous tree.’”) (quoting Mosley, 454 at 269).

       To justify a warrantless search based on consent, the Government has the burden to

prove—by a preponderance of the evidence—that the consent was “freely and voluntarily given.”

United States v. Price, 558 F.3d 270, 277 (3d Cir. 2009) (quoting Bumper v. North Carolina, 391

U.S. 543, 548 (1968) (internal quotation marks omitted)); see also Matlock, 415 U.S. at 177;

United States v. Velasquez, 885 F.2d 1076, 1081 (3d Cir. 1989)). The determination of whether a




determined that Clark was not seized during his initial encounter with law enforcement and that
he was, subsequently, validly seized during a legitimate Terry stop.
                                                19
consent to search was made voluntarily is based on analyzing the “totality of the circumstances,

including the age, education, and intelligence of the subject; whether the subject was advised of

his or her constitutional rights; the length of the encounter; the repetition or duration of the

questioning; and the use of physical punishment.’” Price, 558 F.3d at 278; see also United States

v. Ortiz, 483 F. App’x 712, 716 (3d Cir. 2012) (same). “[T]he setting in which the consent was

obtained and the parties’ verbal and non-verbal actions” are also relevant considerations in

determining the voluntariness of the consent. Price, 558 F.3d at 278. Accordingly, “[b]oth ‘the

characteristics of the accused and the details of the interrogation’ are useful to determine whether,

under all the circumstances, a consent to search was voluntary, and no case should ‘turn[ ] on the

presence or absence of a single controlling criterion.’” Id. (quoting Schneckloth v. Bustamonte,

412 U.S. 218, 226 (1973)). If a defendant freely and voluntary consents to a search, the search is

lawful. Kim, 27 F.3d at 955.

               2.      Analysis

       As a preliminary matter, whether consent to search was given by Clark under the

circumstances here is an issue which the Court need not address, because even assuming that Clark

provided such consent, the Court finds that the Government has not shown by a preponderance of

the evidence that Clark’s consent was voluntary. Instead, any consent by Defendant constituted

mere acquiescence to the officers’ repeated requests.

       The Supreme Court in Bumper held that the government’s “burden of proving that consent

[to search] was, in fact, freely and voluntarily given . . . cannot be discharged by showing no more

than acquiescence to a claim of lawful authority.” 391 U.S. at 548–49. This principle is at the heart

of the particular issue here: to what extent may an officer (or officers) repeatedly request consent

to search in the face of an individual’s repeated denials of such a request, before the consent crosses



                                                  20
the line from voluntary consent to mere acquiescence?

       The Court notes at the outset that there is no bright-line rule that the Court can use to

establish when a certain number of requests for consent to search by an officer or officers may turn

coercive and erode the voluntary nature of an individual’s consent. However, the Court has found

that the facts in United States v. Eberhart,1998 WL 34113374, at *1-3 (N.D. Iowa Oct. 9, 1998)

present an analogous situation and is therefore helpful to the Court’s analysis.

       In Eberhart, an officer was investigating a burglary in defendant’s apartment complex. Id.

at *1. When the officer knocked on defendant’s door, he explained to the defendant the purpose of

his investigation and that he wanted to speak with him. Id. As the defendant “stepped outside,

squeezing through the door so that it would be opened as little as possible,” the officer observed a

stereo in his apartment and asked if he could inspect it. Id. The defendant denied the officer’s

request to come inside. Id. The officer observed that the defendant was shaking, and asked him if

“he wanted to go inside, sit down, and talk about it,” which the defendant declined, citing the fact

that his girlfriend was sleeping inside. Id. After further exchange, the officer once again asked

defendant if he could look at the stereo inside the apartment and defendant again said “no,”

specifically telling the officer that if he wanted to look at the stereo he could come back the next

day with a warrant. Id. However, shortly thereafter, the officer confirmed that the defendant’s

girlfriend was not, in fact, with him at his apartment and the officer returned to the apartment. Id.

At this point, the defendant told the officer to come into the apartment to inspect the stereo and

held the door open for him as he stepped inside. Id. While inside, the officer found drug

paraphernalia and firearms; he obtained a search warrant based on these observations; and he

arrested defendant. Id. at *2.




                                                 21
       In granting defendant’s motion to suppress, the Eberhart court found that the defendant’s

consent to the search of his apartment was not voluntary. Id. at 4. The court, inter alia, pointed to

the fact that defendant initially demonstrated an obvious reluctance to let the officer inside because

when the officer first came to his door, defendant “acted in such a way as to try to limit [the

officer’s] observation of his apartment.” Id. More importantly, the court cited the fact that

defendant denied the officer’s requests to go inside his apartment at least three times before telling

the officer to come back the next day with a warrant. Id. The court noted that while it credited the

officer’s testimony that the encounter with defendant was “professional and polite, it was also clear

from [the officer’s] behavior that he did not want to take ‘no’ for an answer.” Id. The court stated:

               The court’s impression is that [the officer] kept asking for consent until the
               defendant’s will was overborne. While the case law does not prohibit police from
               asking for a consent a second time, the question ultimately becomes how many
               times do you have to say “no” to a police officer before he can be expected to stop
               asking for consent to search your residence? Having been denied four times and
               specifically told to get a warrant, this court concludes that Deputy Chapman crossed
               the line and that the defendant's capitulation was not the product of free and
               voluntary consent.
Id.

       Similarly here, the Court finds that the officers’ repeated requests for Clark’s consent to

search his apartment in the face of his repeated declinations resulted in Clark’s “capitulation [that]

was not the product of free and voluntary consent.” Id. The evidence reveals that after Clark

completed the compliance check, the officers remained on his property to conduct an investigation

into what they suspected was Clark’s marijuana grow operation. During this time, the testimony

at the hearing confirmed that three different officers—in quick succession spanning a matter of

minutes—asked Clark to let them go inside and search his residence. First, Dir. Carrion informed

Clark of the marijuana plants and asked him if he could enter his residence. Clark declined by

saying, “I would prefer that you not intrude my privacy.” Minutes later, in response to Insp.


                                                 22
Bolen’s request, Clark said, “no . . . it’s my personal space.” Immediately after that, Det. Sanderson

asked Clark, “if you don’t have anything to hide, then why do you mind us looking inside?” For

the third time, Clark declined, saying, “it’s my personal space.” Det. Sanderson then proceeded to

inform Clark about the Territory’s marijuana laws, seemingly suggesting that if Clark had less than

an ounce, he would get only a citation. At that point, Clark allegedly stated that he would allow

Det. Sanderson and Insp. Bolen to “look into” his residence; he opened the door; and he went

inside his apartment. 18 Both officers followed him inside. This took place under circumstances

where there was a team of approximately between 12 to 14 law enforcement personnel on Clark’s

property.

       Clark’s multiple denials of the officers’ repeated requests for consent to search

demonstrated that, like the defendant in Eberhart, he was not readily cooperative. His repeated

denials reflected that he did not want the officers to enter and conduct a search of his home.

However, as in Eberhart, the officers’ insistent conduct in the face of Clark’s obvious reluctance

and hesitation—as manifested by his repeated denials—suggests that the officers were not going

“to take no for an answer.” Eberhart,1998 WL 34113374 at *4. Such conduct on the officers’ part

ultimately resulted in Clark’s capitulation to the officers’ requests. Such capitulation by Clark does

not constitute voluntary consent. See United States v. Gutierrez-Lopez, 958 F.2d 379 n.1 (9th Cir.

1992) (affirming district court’s grant of defendant’s motion to suppress evidence and finding

consent to search defendant’s bag involuntary because the border patrol agents’ conduct was

“coercive, although not flagrantly so,” where the agents asked defendant three times to search her




18
  Defendant argued that there was conflicting testimony as to whether Clark told Insp. Bolen and
Det. Sanderson that they “could look inside” or that they “could look into” his apartment. However,
the Court does not find the alleged conflict of any import in its analysis as to whether Defendant’s
consent to search was voluntary.
                                                 23
bag and she did not respond to their first two requests, but finally agreed to the search on the

agents’ third try); United States v. Allen, 349 F. Supp. 749, 752 (N.D. Cal. 1972) (suppressing

evidence where the court found that defendant’s consent was involuntary, in that although

defendant “ultimately uttered words of assent to the request by the officers to open the bag, his

acquiescence came only after repeated requests by the agents accompanied by references to the

inevitability of a search by the local authorities”); United States v. Ortega, 2007 WL 3306612, at

*2 (M.D. Fla. Nov. 6, 2007), opinion adhered to on reconsideration, 2007 WL 4247701 (M.D.

Fla. Nov. 30, 2007) (granting defendant’s motion to suppress because, inter alia, defendant’s

acquiescence to the officers’ repeated requests for consent to search his residence did not constitute

voluntary consent).

       Other case law, while not directly on point, buttresses the Court’s finding that any consent

by Clark under the circumstances here was involuntary. In circumstances where law enforcement

is attempting to obtain consent to search, courts have found that a lack of “repeated questioning”

by the officers and the fact that defendant responds to such requests to search with ready

cooperation, or without hesitation or reluctance, support a finding of voluntariness. See Kim, 27

F.3d at 955 (finding defendant’s consent to search voluntary where “there was no repeated []

questioning” and defendant was “cooperative” and “readily consented to the search,” his demeanor

exhibited no signs of “hesitation,” and defendant was “not at all reluctant” to permit the search);

see also United States v. Martinez, 460 F. App’x 190, 194 (3d Cir. 2012) (finding defendant’s

consent to search voluntary where, inter alia, his encounter with the police “lack[ed] [] repeated

questioning” and defendant gave an “immediate consent to the search”); United States v. Mendoza,

334 F. App’x 515, 517 (3d Cir. 2009) (finding consent to search voluntary where defendant was

cooperative with officers from the outset of his encounter and defendant was not subjected to



                                                 24
“repeated questioning”); Wesselhoft, 2016 WL 3212483 at *10 (finding defendant’s consent to

search his home was voluntarily and freely given where defendant “was cooperative during [his]

entire interaction” with officers). Further, courts have also condemned “badgering” behavior on

the part of law enforcement authorities to obtain consent to search due to its coercive nature. See

United States v. Quintero, 648 F.3d 660, 670-71 (8th Cir. 2011) (finding that the officers’ conduct,

which included “repeatedly badger[ing]” defendant’s girlfriend for “several minutes” to search

their hotel room resulted in an involuntary consent because the girlfriend’s “will [was] overborne,

and [her] capacity for self-determination critically impaired . . .”); and U.S. v. Freeman, 635 F.

Supp. 2d 1205, 1212-1213 (D. Or. 2009) (finding defendant’s consent involuntary because, inter

alia, defendant told the federal agents who knocked on his door to leave at least three times and

they refused and remained on defendant’s property until they finally gained entrance).

       No indication of Clark’s ready cooperation was apparent here. Instead, Clark expressed an

obvious unwillingness to consent to the search by denying the officers’ request to search three

separate times. Notwithstanding the absence of a hostile interaction between Clark and the officers,

the officers’ insistence—manifested by their repeated requests in the face of Clark’s denials—

resulted in Clark’s eventual acquiescence, rather than a voluntary consent to the search. Based on

the foregoing, the Court concludes that the Government has failed to meet its burden of

demonstrating voluntary consent under the circumstances here.

       In view of the foregoing, the search of Clark’s residence and the upper level of the building

was impermissible because it was grounded in an involuntary consent to search. Accordingly, the

evidence derived from the officers’ impermissible search, i.e., the firearm and ammunition, the

processed marijuana, the scale, the grow lights system, the fertilizer, the containers, and the

marijuana plants, are all “fruit of the poisonous tree” and will thus be suppressed. Clark, 234 F.



                                                25
Supp. 2d at 474; Rose, 189 F. Supp. 3d at 544. Suppression of the evidence is appropriate here so

as to deter future attempts by law enforcement to disregard a defendant’s repeated refusal to

consent to a search and to deter “abuses of the consent exception.” United States v. Parson, 599 F.

Supp. 2d 592, 609 (W.D. Pa. 2009); see also United States v. Roberts, 2012 WL 1033515, at *8

(E.D. Pa. Mar. 28, 2012) (suppressing evidence of a search because “the deterrence benefits of

suppression outweigh the social costs[, thus] [a]s a result, we (and society) must swallow the ‘bitter

pill’ of exclusion . . .”) (internal citation omitted). 19

        C.       Defendant’s Statements

        The Court next considers whether Clark’s statements to law enforcement should be

suppressed. There are two statements at issue. (Dkt. No. 48 at 19). The first statement was made

by Clark prior to the officers’ entry into his home. As Clark completed his interview with the

SORNA Unit, Dir. Carrion approached Clark and asked him whether he was aware of the

marijuana plants in front of his residence and Clark stated that the plants were his and that they

were for his personal use. The second statement was made when Clark opened the door to his

residence, Det. Sanderson detected the smell of marijuana and repeated his explanation of the local

laws regarding marijuana possession, and Clark stated that he had “approximately a quarter ounce

of marijuana.”

        Clark argues several grounds to warrant suppression of his statements. First, Clark

contends that these statements that he made to law enforcement should be suppressed as he was




19
   Because the Court finds that Clark’s consent was involuntary and thus the resulting search was
invalid under the Fourth Amendment, the Court need not address the parties’ remaining issues
pertaining to the applicability of the protective sweep exception to the warrant requirement. (Dkt.
Nos. 48 at 12-19; 50 at 11-14; and 51 at 6-7). The invalidity of the search is sufficient to render
the resulting evidence “fruit of the poisonous tree.” Wong Sun, 371 U.S. at 487–88.


                                                     26
“in custody from the moment he encountered the 12-14 officers who announced they were there

for a sex offender registry ‘compliance check,’” and he therefore should have been provided

Miranda warnings. (Dkt. No. 48 at 20; see also Dkt. No. 24 at 9-10). Clark also contends that his

statements should be suppressed as fruits of his illegal seizure in violation of the Fourth

Amendment. (Dkt. No. 24 at 7-8). Further, Clark argues that his statements were involuntary. (Dkt.

No. 24 at 10-11; Dkt. No. 48at 20). Finally, specifically as it pertains to his second statement, Clark

argues that “anything discovered after [Det. Sanderson] entered [his] residence must be suppressed

as fruits of an unlawful search.” (Dkt. No. 48 at 10).

       The Government argues that Clark’s statements do not warrant suppression because Clark

was neither subject to an illegal seizure nor custody for the purposes of Miranda during his

encounter with the officers. (Dkt. No. 41 at 5-6; Dkt. No. 50 at 3-4 and 14-15). Rather, according

to the Government, Clark was detained under a Terry stop, which “does not constitute Miranda

custody,” and thus does not necessitate that the warnings be provided. (Dkt. No. 50 at 15). The

Government also argues that Defendant’s statements were voluntary. (Dkt. No. 41 at 7).

       The Court finds that while there is no basis to suppress Defendant’s first statement

concerning the marijuana plants by his front door, Defendant’s second statement claiming he had

“approximately a quarter ounce of marijuana” is fruit of the involuntary consent to search Clark’s

residence and will thus be suppressed.

               1.      Defendant’s First Statement

                        a)     Applicable Legal Principles

       Miranda v. Arizona, 384 U.S. 436 (1966), held that the “prosecution may not use

statements, whether exculpatory or inculpatory, stemming from custodial interrogation of the

defendant unless it demonstrates the use of procedural safeguards effective to secure the privilege



                                                  27
against self-incrimination.” Id. at 444. Miranda warnings are required whenever a suspect has been

(1) “taken into custody” and (2) subject to “interrogation” by the Government. Steigler v.

Anderson, 496 F.2d 793, 798 (3d Cir. 1974); United States v. Dupree, 617 F.3d 724, 731 n.7 (3d

Cir. 2010) (plurality opinion).

       A suspect is “in custody” when “there is a formal arrest or restraint on freedom of

movement of the degree associated with a formal arrest.” United States v. Leese, 176 F.3d 740,

743 (3d Cir. 1999) (quoting California v. Beheler, 463 U.S. 1121, 1125 (1983)) (quotations

omitted). Additionally, “the relevant environment [must] present[ ] the same inherently coercive

pressures as the type of station house questioning at issue in Miranda.” United States v. Arena,

629 Fed. App’x. 453, 457 (3d Cir. 2015) (quoting Howes v. Fields, 565 U.S. 499, 509 (2012)).

“This determination is objective, based on ‘how a reasonable man in the suspect’s position would

have understood his situation.’” United States v. May, 87 Fed. App’x. 223, 227 (3d Cir. 2003)

(quoting Berkemer v. McCarty, 468 U.S. 420, 442 (1984)). An “interrogation” has been defined as

“(a) conduct intentionally designed to evoke a confession, as well as (b) any conduct an officer

should reasonably have foreseen would elicit an inculpatory response.” United States v. Bonner,

469 Fed. App’x. 119, 126 (3d Cir. 2012) (citing Rhode Island v. Innis, 446 U.S. 291, 301 (1980)).

       The Supreme Court has found that a defendant’s Fifth Amendment rights are not implicated

during a Terry stop because “the temporary and relatively nonthreatening detention involved in a

traffic stop or Terry stop . . . does not constitute Miranda custody.” Maryland v. Shatzer, 559 U.S.

98 (2010); see also United States v. Lewis, 2008 WL 2625634, at *6 (D.V.I. July 2, 2008) (finding

that since defendants were “initially detained pursuant to a lawful Terry stop . . . ‘[s]uch Terry-

stops do not render a person in custody for purposes of Miranda.’”) (quoting United States v.

Galberth, 846 F.2d 983, 994 (5th Cir.1988) (citations omitted), cert. denied, 488 U.S. 865 (1988));



                                                28
Denson, 2006 WL 3144857 at *3 (“Miranda warnings are not required, however, during a valid

Terry stop.”) (citing Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 184 (2004)). Thus, in the

context of a Terry stop, the fact that the officers “failed to give antecedent Miranda warnings

would not render their subsequent questions impermissible.” United States v. Bennett, 2000 WL

1358480, at *8 (E.D. Pa. Sept. 20, 2000).

       “However, this is not to say that every police encounter that begins as the usual traffic stop

or investigatory detention will never become the ‘type[ ] of situation[ ] in which the concerns that

powered the [Miranda] decision are implicated.’” United States v. Mcintosh, 2017 WL 216697, at

*9 (D.V.I. Jan. 17, 2017) (quoting Shatzer, 559 U.S. at 112-13 (quoting Berkemer, 468 U.S. at

437) (quotations omitted)). As the Supreme Court explained in Berkemer: “If a motorist who has

been detained pursuant to a traffic stop thereafter is subjected to treatment that renders him ‘in

custody’ for practical purposes, he will be entitled to the full panoply of protections prescribed by

Miranda.” 468 U.S. at 440. Indeed, because the majority of circuits find that Terry stops may result

in custody for Miranda purposes, it is appropriate for courts to examine how the particular

investigative stop was conducted. See Mcintosh, 2017 WL 216697 at *9; Denson 2006 WL

3144857 at *4-5. 20



20
   The Court notes that there is a circuit split on the issue of whether coercive, albeit reasonable,
Terry stops can become custodial for purposes of Miranda. Compare United States v. Pelayo-
Ruelas, 345 F.3d 589, 592 (8th Cir. 2003) (finding that a suspect is not in custody when an
investigative stop is reasonable); United States v. Trueber, 238 F.3d 79, 92-4 (1st Cir. 2001) (Terry
stop of vehicle in which defendant was an occupant, where officer had his gun drawn when he
asked the latter to step out of vehicle, did not amount to a custodial interrogation under Miranda);
and United States v. Leshuk, 65 F.3d 1105, 1109-10 (4th Cir. 1995) (finding that Terry stop cannot
amount to custody, even where the officers are “drawing weapons, handcuffing a suspect, placing
a suspect in a patrol car for questioning, or using or threatening to use force . . .”), with United
States v. Newton, 369 F.3d 659, 673-77 (2d Cir. 2004) (holding that a handcuffed suspect was in
custody for Miranda purposes even though he was told that he was not under arrest, arguing that
whether a detention is properly classified as a Terry stop is “irrelevant” to the Miranda analysis,
and noting the split of authority on this issue), and United States v. Swanson, 341 F.3d 524, 528
                                                 29
                       b)      Analysis

       With these legal principles in mind, the Court analyzes the totality of the circumstances

surrounding Defendant’s statement to Dir. Carrion that the marijuana plants by his front door were

his and that they were for his personal use, and concludes that Clark—although subjected to a

Terry stop at the time—was not in custody for purposes of Miranda when this statement was made.

       As discussed above, the officers’ continued presence on Clark’s property after Clark had

completed the compliance check subjected Clark to a permissible Terry investigative stop because

the officers had at least reasonable suspicion, based on their observations of the property, of

Clark’s criminal activity. Thus, the issue to consider here is whether Clark’s Terry stop constituted

custody for purposes of Miranda so as to implicate Clark’s Fifth Amendment rights.

       The initial step in determining whether a person is in custody “is to ascertain whether, in

light of the objective circumstances of the interrogation, a reasonable person [would] have felt he

or she was not at liberty to terminate the interrogation and leave.” Howes, 565 U.S. at 509 (internal

citations and quotation marks omitted) (brackets in original). The Third Circuit has identified

several factors that courts should weigh in determining whether an individual is “in custody”

during questioning for purposes of the Miranda analysis. These include:

               (1) whether the officers told the suspect he was under arrest or free to leave; (2) the
               location or physical surroundings of the interrogation; (3) the length of the
               interrogation; (4) whether the officers used coercive tactics such as hostile tones of
               voice, the display of weapons, or physical restraint of the suspect’s movement; and
               (5) whether the suspect voluntarily submitted to questioning.


(6th Cir. 2003) (“[t]he very nature of a Terry stop means that a detainee is not free to leave during
the investigation, yet is not entitled to Miranda rights . . . Therefore, the pertinent question is
whether [defendant] was ‘in custody’ during the investigatory detention for the purposes of
determining whether his Fifth Amendment rights were violated.”); United States v. Kim, 292 F.3d
969, 976-78 (9th Cir. 2002) (concluding that under the totality of the circumstances the suspect
would not have felt free to leave, and therefore was in custody for Miranda purposes); United
States v. Perdue, 8 F.3d 1455, 1463-66 (10th Cir. 1993) (positing that even a reasonable Terry stop
can require Miranda warnings once the police use excessive, coercive force).
                                                 30
United States v. Willaman, 437 F.3d 354, 359-60 (3d Cir. 2006). Courts should also consider “the

information known by the officer[s] concerning the suspect’s culpability,” United States v. Jacobs,

431 F.3d 99, 105 (3d Cir. 2005) (citing Steigler, 496 F.2d at 799), as “‘[t]he more cause for

believing the suspect committed the crime, the greater tendency to bear down in interrogation and

create the kind of atmosphere of significant restraint that triggers Miranda, and vice versa.’”

Jacobs, 431 F.3d at 105 (quoting Steigler, 496 F.2d at 799). Finally, courts should also take into

account “whether the officer[s] revealed [their] belief that the suspect was guilty,” as this factor

may bear upon the custody issue if the officers convey such belief to the suspect “‘by word or

deed.’” Jacobs, 431 F.3d at 105 (quoting Stansbury v. California, 511 U.S. 318, 325 (1994)).

       As to the first factor, none of the officers told Clark he was under arrest or that he was not

free to leave, which weighs against a finding of custody. United States v. Harder, 180 F. Supp. 3d

355, 363 (E.D. Pa. 2016) (finding that defendant was not in custody where “[n]o one told

[d]efendant that he was under arrest or that he was not free to leave.”); see also Reinert v. Larkins,

379 F.3d 76, 86-7 (3d Cir. 2004) (finding defendant was not in custody even though “he was never

told that he was free to leave or free not to answer questions.”).

       Second, the fact that the encounter between the officers and Clark occurred on his property

also weighs against a finding of custody. “When a person is questioned on his own turf . . . the

surroundings are not indicative of the type of inherently coercive settings that normally

accompanies custodial interrogation.” Willaman, 437 F.3d at 360 (quoting United States v.

Czichray, 378 F.3d 822, 826 (8th Cir. 2004)).

       Third, the length of the exchange between Clark and the officers prior to Clark’s arrest

does not evince custody. The record shows that Clark was subjected to only two instances of

questioning: the first by Dir. Carrion who asked him if he was aware of the marijuana plants by

                                                 31
his front door and the second consisting of the three officers’ requests to consent to search—both

exchanges lasting only a short time. “[T]he fact that an individual is briefly detained while asked

a moderate number of questions does not, by itself, give rise to a custodial investigation.” Denson,

2006 WL 3144857 at *3.

       Fourth, the record also shows that the officers did not use hostile tones of voice with Clark.

Moreover, the record also reveals that while the officers were armed and wore tactical gear, none

of them brandished their weapons or physically or verbally threated Clark.

       Finally, the Court recognizes that the officers had formed a suspicion that Defendant was

involved in a marijuana grow based on their various observations of his property, and that Dir.

Carrion specifically asked Defendant about the two marijuana plants by his front door. However,

the brevity of the questioning and the absence of other indicia of coerciveness belie any suggestion

of a “bear[ing] down in interrogation” by the officers that would “create [an] atmosphere of

significant restraint” so as to trigger Miranda. Jacobs, 431 F.3d at 105. Indeed, knowledge of the

suspect’s culpability and the conveying of such knowledge to the suspect—without more—do not

amount to a custodial situation for purposes of Miranda. See Jacobs, 431 F.3d at 107-8.

       Because the Court finds that, under these circumstances, Clark was not subjected to

restraints “to the degree associated with a formal arrest,” Leese, 176 F.3d at 743, Clark—although

subjected to a Terry stop at the time—was not in custody and his Miranda rights were not triggered.

Therefore, the statement made by Clark claiming that the marijuana plants by his front door were

his and that they were for his personal use will not be suppressed. 21



21
   While the Court credits the fact that throughout Clark’s encounter with law enforcement, there
were 12-14 officers on his property, there is no showing in the record that the officers’ presence
effectively transformed the environment into one possessing “the same inherently coercive
pressures as the type of station house questioning at issue in Miranda,” so as find that Clark was
in custody. Arena, 629 F. App’x at 457; accord United States v. Kofsky, 2007 WL 2480971, at *27
                                                 32
               1.      Defendant’s Second Statement

                       a)      Applicable Legal Principles & Analysis

       Statements made as a result of an involuntary consent to search, i.e., an illegal search, are

also considered fruit of the poisonous tree and are subject to suppression. United States v. Johnson,

2012 WL 5354601, at *9 (E.D. Pa. Oct. 31, 2012) (suppressing statements obtained after officers

conducted an illegal search of Defendant’s home); United States v. Zamichieli, 2011 WL 6133352,

at *3 (E.D. Pa. Dec. 9, 2011) (suppressing all evidence obtained in connection with an illegal

search of Defendant’s vehicle, including the gun and any statements made by Defendant following

the search, as fruit of the poisonous tree) (citing Wong Sun, 371 U.S. at 487–88); United States v.

Chun Yen Chiu, 857 F. Supp. 363, 365 (D.N.J. 1993) (“Verbal evidence . . . which is derived

directly or indirectly as the result of illegal conduct is no less subject to suppression than the more

common tangible type of evidence.”); see also Eberhart,1998 WL 34113374, at *5 (suppressing

defendant’s statements obtained after an illegal search of his apartment “as they [are] the product

of the police’s improper entry into the home”). Here, for similar reasons discussed above in finding

that suppression of the physical evidence obtained after officers entered Clark’s residence was

warranted, suppression is also appropriate for the statement that Clark made about having

“approximately a quarter ounce of marijuana,” as this was obtained after officers followed him

inside his residence as a result of the involuntary consent to search. Thus, Clark’s statement is

“fruit of the poisonous tree” of the involuntary consent and the resulting impermissible search, and

will be suppressed. Johnson, 2012 WL 5354601 at *9; Zamichieli, 2011 WL 6133352 at *3; and




(E.D. Pa. Aug. 28, 2007) (finding that while the presence of 23 armed federal agents may function
as one indicia of coercion, it “did not convert the interview of [defendant] into a custodial
interrogation.”). Here, Clark remained unrestrained even after the officers made their observations
about Clark’s potential marijuana grow operation.
                                                  33
Chun Yen Chiu, 857 F. Supp. at 365.

                                     III.   CONCLUSION

       For the reasons discussed above, the Court finds the following: Defendant’s initial

encounter with law enforcement was consensual; the officers’ continued presence on the premises

after the compliance check was completed was permissible as it constituted a valid investigatory

stop formed on the officers’ reasonable suspicion that Clark was operating a marijuana grow

operation; Defendant’s consent to search, assuming it was provided, was involuntary and warrants

suppression of both the physical evidence and the statement obtained as a result of the search; and

Defendant was not in custody for purposes of Miranda when he made the statement concerning

his ownership of the marijuana plants, and therefore suppression is not warranted. Accordingly,

the Court will grant in part and deny in part Defendant’s Motion to Suppress.

       An appropriate Order accompanies this Memorandum Opinion.

Date: July 30, 2019                                  _______/s/_______
                                                     WILMA A. LEWIS
                                                     Chief Judge




                                                34
